Post, J.
At the April, 1893, term of the district court of Furnas county, the plaintiff in error, Jabe Dillon, was convicted of the crime of assault with intent to inflict great bodily injury, and which he now seeks to reverse by means of a petition in error addressed to this court. In his petition numerous errors are alleged, all of which refer to rulings during the trial before the district court. We find accompanying the transcript a paper entitled, “Motion for a New Trial,” in which the grounds stated are substantially the same as those assigned in the petition in error. It does not appear, however, to have been filed in the district court, nor is there anything in the record to indicate that it was ever passed upon by that court. The settled rule is, that in order to secure a review in this court of alleged *93errors occurring at the trial, such rulings must be assigned in a motion for a new trial, addressed to the trial court, and a ruling obtained thereon. (See Gibson v. Arnold, 5 Neb., 186; Simpson v. Gregg, 5 Neb., 238; Harrington v. Latta, 23 Neb., 84; Miller v. Antelope County, 35 Neb., 237.) It follows that the petition in error must be dismissed and the judgment of the district court
Affirmed.